Order filed October 26, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-01018-CR
                                   ____________

                    JENNIFER ANNE THOMAS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 14-DCR-065587

                                     ORDER

      Appellant is represented by appointed counsel, Zachary Scott Maloney. On
June 2, 2015, counsel filed a frivolous appeal brief pursuant to Anders v.
California, 386 U.S. 738 (1967). Counsel failed to comply with the requirements
set forth in Anders because he did not file a motion to withdraw as counsel for
appellant. On September 15, 2015, this court issued a letter requesting that counsel
file a motion to withdraw within 15 days. When counsel failed to comply, the court
issued a follow-up letter on October 7, 2015 again requesting counsel’s motion to
withdraw to be filed within 15 days. No motion to withdraw has been filed.

      Accordingly, we order appellant’s appointed counsel, Zachary Scott
Maloney, to file a motion to withdraw in this appeal on or before November 9,
2015. If counsel fails to file motion to withdraw counsel’s brief may be stricken
and the court may require appointment of new counsel.

                                     PER CURIAM